DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 04/02/2020 and 05/26/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
 	Claim 29 is objected to because of the following informalities:  
 	In claim 29, line 1, delete “coputer” and replace with “computer”
 	Appropriate correction is required.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 16-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over List et al. US Pub 2015/0361942 (hereinafter List) in view of Schumacher et al. US Pub 2009/0212544 (hereinafter Schumacher).
 	Regarding claims 16, and 28-29, List discloses a method to charge a personal-protection-device energy store (fig. 1; at least one energy accumulator C) for operating a personal protection device of a vehicle (¶ 0032-0033), the method comprising the following steps:  
 	(i) ascertaining a charging current for charging the personal-protection-device energy store with power from the source energy store, the ascertaining of the charging current taking place using the voltage value read in, and/or (interprets as “or”) (ii) ascertaining a supply current of a control unit or a change of the supply current by selecting the charging current of the personal-protection-device energy store (¶ 0034; the at least one energy accumulator C is first charged with the desired charging current by controllable charging circuit 12 in response to the command from evaluation and control unit µC); and 
 	 using the charging current to charge the personal-protection-device energy store (¶ 0034; the at least one energy accumulator C is then rapidly charged with high current from positive supply voltage UB of the vehicle).

 	List does not teach the method comprising the following step: reading in a voltage value of a source energy store of the vehicle and/or (interprets as “or”) reading in an instantaneous charging current of the personal-protection-device energy store measured across a shunt resistor.
 	However, Schumacher discloses a control unit for personal protection is able to measure the current battery voltage source (UB) of the vehicle electrical system in ¶ 0007, 0098.
 	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify List to incorporate with the teaching of Schumacher by measuring the battery voltage source via the control unit of the vehicle, because it would be advantageous to detect errors in an early stage and altogether a secure functioning of the control unit can be assured in an autarchy case.
	Regarding claim 17, List discloses the method further comprising the following step: 
 	switching off a charging-current controller or adjusting a compensation charging current (interpret as “adjusting the charging current to zero”), 
 	if a charging current read back is less than a predefined charging current and signals an end state of the charging of the personal-protection-device energy store at a voltage at the personal-protection-device energy store, which is within a tolerance range of a supply voltage of the control unit (¶ 0009, 0025; the charging circuit functioning as an MOS switch can connect the energy accumulator to the second conversion circuit in reverse when the voltage level at the input of the charging circuit is lower than that of the at least one energy accumulator…compensate for a fault in the charging circuit functioning as an MOS switch).
	Regarding claim 18, List does not disclose wherein the reading-in step and the ascertaining step are executed during a charging operation of the personal-protection-device energy store and are repeated cyclically.
 	However, Schumacher discloses a control unit for personal protection is able to measure the current battery voltage source (UB) of the vehicle electrical system in ¶ 0007, 0098.  Further, the measurement of voltage UB takes place at a repetition rate such as 1-10 ms in ¶ 0066.
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify List to incorporate with the teaching of Schumacher by repeatedly measuring the voltage of the power source, because it would be advantageous to effectively characterize an autarchy behavior of the control unit in the early stage and increase utility of the control unit.
	Regarding claim 19, List in view of Schumacher discloses wherein the reading-in step and the ascertaining 99684268.15step are executed and repeated after a time interval of 0.5 ms to 10 ms (Schumacher, ¶ 0066).
	Regarding claim 20, List discloses wherein cyclical charging-current selections in defined time steps are predefined by a filtering algorithm so as to be increasing with defined, small current steps and/or to be decreasing with defined, large current steps, in order to prevent overloading of a boost converter circuit and/or of the source energy store (¶ 0034).
Regarding claim 21, List discloses wherein in the ascertaining step, the charging current is ascertained using a look-up table (¶ 0034; in response to the command/look-up table).
	Regarding claim 22, List discloses wherein in the ascertaining step, the charging current is ascertaining using a look-up table which: (i) models a performance of a boost converter under load of connected load circuits, as a function of the voltage, and/or (ii) is a function of a permissible instantaneous loading of the source energy store (¶ 0034; from positive supply voltage UB of the vehicle), and/or (iii) is adaptable to different boost converters and/or source stores in a scalable manner.
	Regarding claim 23, List discloses wherein in the ascertaining step, the charging current is ascertained using knowledge of an instantaneous power demand of at least one electronic component of the vehicle (¶ 0034; rapidly charged with high current from the positive supply voltage UB of the vehicle).

    PNG
    media_image1.png
    644
    997
    media_image1.png
    Greyscale

Regarding claim 24, List discloses wherein in the reading-in step, the voltage value is read in by a voltage divider (see fig. 1 above), a value read in by the voltage divider being converted from analog to digital (¶ 0034; by an analog-digital converter of evaluation and control unit).
	Regarding claim 25, List discloses wherein in the reading-in step, the voltage value is read in by a voltage divider (see fig. 1; via D1), which is connected in series with a switch (LS) that is connected on a high side (LSH) or on a low side, and/or which blocks and/or is switched at high resistance in a rest state of a control unit of the personal protection device.
	Regarding claim 26, List discloses the method further comprising the following step: charging the personal-protection-device energy store using the ascertained charging current, wherein, in the charging step, a current-controlled transistor is used 99684268.1 6for supplying the charging current (see ¶ 0034).
	Regarding claim 27, List discloses wherein the reading in step and the ascertaining step are executed and/or controlled, using a digital processing unit (¶ 0029).
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIXUAN ZHOU whose telephone number is (571)272-6739. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZIXUAN ZHOU/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        01/15/2022